TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00277-CR




                            Christopher Raymon Poteete, Appellant

                                                  v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
       NO. D-1-DC-08-206948, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Christopher Raymon Poteete filed a pro se notice of appeal in this cause. The trial

court has certified that there has been no conviction or judgment, and that the cause remains pending

in the district court. The appeal is dismissed.




                                              __________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: June 17, 2009

Do Not Publish